                     Case 20-12890-mkn              Doc 56       Entered 07/29/20 21:48:11                Page 1 of 2
                                               United States Bankruptcy Court
                                                    District of Nevada
In re:                                                                                                     Case No. 20-12890-mkn
PLAYERS NETWORK                                                                                            Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0978-2                  User: castellan                    Page 1 of 1                          Date Rcvd: Jul 27, 2020
                                      Form ID: ovpbk                     Total Noticed: 0


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 29, 2020.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 SBI INVESTMENTS, LLC 2014-1
                                                                                                                    TOTALS: 1, * 0, ## 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 29, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 27, 2020 at the address(es) listed below:
              BRIAN D. SHAPIRO    on behalf of Creditor    SBI INVESTMENTS, LLC 2014-1 brian@brianshapirolaw.com,
               kristin@brianshapirolaw.com;6855036420@filings.docketbird.com
              IVAN J REICH    on behalf of Creditor   SBI INVESTMENTS, LLC 2014-1 ireich@nasonyearger.com
              THOMAS E. CROWE    on behalf of Debtor    PLAYERS NETWORK tcrowe@thomascrowelaw.com,
               tcrowe@lvcoxmail.com;appstcl@yahoo.com
              U.S. TRUSTEE - LV - 11    USTPRegion17.lv.ecf@usdoj.gov
                                                                                              TOTAL: 4
             Case 20-12890-mkn          Doc 56      Entered 07/29/20 21:48:11           Page 2 of 2
NVB 10−2(b) (Rev. 3/15)


                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEVADA


 IN RE:                                                      BK−20−12890−mkn
                                                             CHAPTER 11
 PLAYERS NETWORK
     dba THE PLAYERS NETWORK
     dba THE PLAYERS NETWORK, INC.
                                                             ORDER GRANTING VERIFIED PETITION

                                  Debtor(s)




The submitted document "Verified Petition for Permission to Practice in this Case Only by Attorney not Admitted to
the Bar of this Court" filed by IVAN J. REICH, ESQ. is GRANTED.



Dated: 7/27/20


                                                          Mary A. Schott
                                                          Clerk of Court
